Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Family Court erred in terminating visitation between respondent and his children because respondent failed to pay child support. Visitation cannot be terminated solely for reasons unrelated to the welfare of the child (Vasile v Vasile, 116 AD2d 1021). The failure to pay support, "without more, is an insufficient basis upon which to deny visitation” (Resignato v Resignato, 213 AD2d 616, 617, citing Engrassia v Di Lullo, 89 AD2d 957). (Appeal from Order of Niagara County Family Court, Halpin, J.—Visitation.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Boehm, JJ.